DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2021 has been entered.
This Action is in response to the communication filed 11/20/2020.  Claims 1-2, 7-12, 17-20 are pending.  Claims 1-2, 7-12, 17-20 are rejected.

Response to Amendments

The rejections of Claims 1-2, 7-12, 17-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of the claim amendments.
Applicant’s arguments with respect to Claims 1-2, 7-12, 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 10-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patidar (US Publication No. 20200082460 A1), Estrada (US Publication No. 20190173811 A1), and Lim (US Publication No. 20180048464 A1).

Regarding claim 1, A computing system (store server 120 – FIG. 1), comprising: 
a communications module (communications interface 740 – FIG. 7; [0082]; store server 120 – FIG. 1) communicable with an external network ([0026], [0027], FIG. 1 – the external network that includes computing device 105 or bank loan service 115); 

a processor (processor 710 – FIG. 7; [0081]) coupled to the communications module  and the memory, the processor being configured to: 
receive, from a client device (computing device 105 – FIG. 1), a request for registering a user in association with a selected product (e.g., an iPhone) that is offered at an online service (e.g., service offered by the store server 120), the request including data inputted by the user (e.g., iPhone models and features, user Social Security number inputted by the user in FIGs. 4C-4E) via a web-based form (e.g., the interfaces shown in FIGS. 4C-4E either on a mobile device or a web browser) for registration; ([0034], FIG. 2B, step 220; FIGs. 4A-4E;  the store server 120 receives, from a client device, a request to pre-approve purchase of a selected new iPhone for the user.  Since the request registers the user in association with the selected iPhone, it is considered as the claimed request for registering. [0026] discloses that the store app on the computing device 105 as a mobile device can also be implemented as a web browsers.  As such, the interfaces shown in FIGS. 4C-4E that allow user to input data, are considered as the claimed web-based form.)
process the user-inputted data to obtain a first value (e.g., the old iPhone which the selected new iPhone is upgrading from – FIG. 4G) associated with the selected product (e.g., the selected new iPhone); (FIGs. 4C, 4D, 4E, 4H; [0065]. process the user-inputted data via interfaces in FIGs. 4C, 4D, 4E to obtain a value of the old iPhone, shown in FIG. 4H, associated with the selected new iPhone.) 
store the user-inputted data  (e.g., the selected new iPhone) and the first value  (e.g., the old iPhone which the selected new iPhone is upgrading from – FIG. 4G) in 
populate a form (e.g., Pre-order page 510 - FIG. 5B) for registering the authenticated user in association with the selected product (e.g., selected new iPhone- FIG. 5B) at the online service based on the first value (e.g., the old iPhone which the selected new iPhone is upgrading from – FIG. 5B) associated with the selected product and select data from the user-inputted data. ([0067] and FIG. 5B.  FIG. 5B shows that the page is populated with only a part of the user-inputted data, for example, selected product.  Other user-inputted data is not populated in the page in FIG. 5B.  As such, it is implied that data is selected from the user-inputted data.)
Patidar does not disclose receive, from the client device, user input of login credentials and a request to initiate a chat session between the client device and the computing system for registering a user associated with the login credentials in association with the selected product at the online service; 
in response to receiving the request to initiate the chat session and authenticating the user based on the login credentials, provide a chat interface for a new authenticated chat session on a display of the client device; 
transmit an encrypted version of the form via the chat interface to the client device.

in response to receiving the request to initiate the chat session and authenticating the user based on the login credentials, provide a chat interface (e.g., 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patidar in view of Estrada in order to receive, from the client device, user input of login credentials and a request to initiate a chat session between the client device and the computing system for registering a user associated with the login credentials in association with the selected product at the online service; in response to receiving the request to initiate the chat session and authenticating the user based on the login credentials, provide a chat interface for a new authenticated chat session on a display of the client device.  One of ordinary skill in the art would have been motivated because it provides consumers convenience by offering a chat interface in a service or product transaction.
Patidar and Estrada do not disclose transmit an encrypted version of the form via the chat interface to the client device.
Lim discloses transmit an encrypted version of the form (i.e., document) via the chat interface to the client device. ([0388] - an encrypted document is shared by sending an encrypted document in a chat application.)


Regarding claim 2, Patidar, Estrada and Lim, in particular, Estrada discloses wherein the processor is further configured to provide, via the display of the client device (e.g., one of the client computing devices 104A, 104B and 104C– FIG. 1), a selectable user interface element (e.g., the user selects a chat button 310 or a chat now button 320) for requesting to initiate the chat session.  (FIGs. 1, 3A and 3B)
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

Regarding claim 10, Patidar wherein the processor is further configured to: 
obtain a first value associated with a first product based on the received user- inputted data; and (FIGs. 4C, 4D, 4E, 4H; [0065]. In association with the selected new product based on the user-inputted data via interfaces in FIGs. 4C, 4D, 4E, obtain a value of the old iPhone, shown in FIG. 4H.)
generate a unique, non-modifiable identifier for the first value for associating the form with the first value. (FIG. 4H shows a Serial Number F16G48NF for the old iPhone from which the new selected upgrades.  Since the old iPhone refers to a specific phone, it is obvious that such Serial number is unique.  The Serial number is non-modifiable.)



Regarding claim 12, reasons for rejections are similar as these for claim 2.

Regarding claim 20, reasons for rejections are similar as these for claim 10.

Claims 7, 8, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Patidar, Estrada and Lim as applied to claim 1 or 11, and further in view of Rosanuru (US Publication No. 20200128053 A1).

Regarding claim 7, Patidar, Estrada and Lim, in particular, Lim discloses an encrypted version of the form. ([0388])
Patidar, Estrada and Lim do not disclose wherein the processor is further configured to: 
receive, from the client device via the chat interface, the 
store data from the 
Rosanuru discloses wherein the processor is further configured to: 
receive, from the client device via the chat interface (e.g., chat interface 402), the 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patidar, Estrada and Lim in view of Rosanuru wherein the processor is further configured to: receive, from the client device via the chat interface, the 

Regarding claim 8, Patidar, Estrada, Lim, and Rosanuru, in particular, Lim discloses an encrypted version of the form. ([0388])
Patidar, Estrada, Lim, and Rosanuru, in particular, Rosanuru discloses wherein the processor is further configured to extract data from the 


Regarding claim 17, reasons for rejections are similar as these for claim 7.

Regarding claim 18, reasons for rejections are similar as these for claim 8.

Claims 9 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Patidar, Estrada, Lim as applied to claim 1 or 11, and further in view of Dawson (US Publication No. 20140304505 A1).

Regarding claim 9, Patidar, Estrada, Lim do not disclose wherein the encrypted form is transmitted as an attachment via the chat interface.  
Dawson discloses wherein the encrypted form is transmitted as an attachment via the chat interface.  ([0266]-“there may be an encrypted chat session with encrypted attachments sent back and forth.”)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patidar, Estrada, Lim  in view of Dawson such that the encrypted form is transmitted as an attachment via the chat interface.  One of ordinary skill in the art would have been motivated because it provides efficient and effective ways to transmit the data.

Regarding claim 19, reasons for rejections are similar as these for claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiwei Stiltner whose telephone number is (571)272-2855. The examiner can normally be reached on Monday-Friday 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christopher Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/Weiwei Stiltner/
Examiner, Art Unit 2451

/Chris Parry/Supervisory Patent Examiner, Art Unit 2451